02-12-066-CV

























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO.
02-12-00066-CV
 
 



In the Interest of J.M.W., A Child


 


 




 




 


 


 



 
 
----------
FROM THE
231st District Court OF Tarrant
COUNTY
----------
MEMORANDUM
OPINION[1]
----------
Appellant
attempts to appeal from a July 27, 2010 order of dismissal for want of
prosecution.  Assuming that Appellant timely
filed a motion to reinstate in compliance with rule of civil procedure 165a(3),
her notice of appeal was due October 25, 2010, ninety days after the judgment.[2]  See
Tex. R. App. P. 26.1(a)(3).  The notice
of appeal was not, however, filed in the trial court until December 6, 2010.[3]
On February
27, 2012, we notified Appellant of our concern that we lack jurisdiction over
this appeal because the notice of appeal was not timely filed.  We informed Appellant that this appeal may be
dismissed for want of jurisdiction unless she or any party desiring to continue
the appeal filed with the court on or before March 8, 2012, a response showing
grounds for continuing the appeal.  Appellant filed a response on March 20, 2012, and
an amended notice of appeal on April 17, 2012, but neither the response nor the
amended notice of appeal presents grounds for continuing the appeal or even
attempts to explain the late-filing of the notice of appeal.
Appellant’s
untimely notice of appeal fails to vest jurisdiction in this court.  See
Tex. R. App. P. 25.1; Verburgt v. Dorner,
959 S.W.2d 615, 616–17 (Tex. 1997).  Accordingly, we dismiss this appeal for want
of jurisdiction.  See Tex. R. App. P. 43.2(f).
 
PER
CURIAM
PANEL:  GARDNER,
WALKER, and MCCOY, JJ.
DELIVERED:
April 26, 2012 




[1]See
Tex. R. App. P. 47.4.


[2]Appellant
filed a motion for reconsideration of the July 27, 2010 order of dismissal, and
we assume for purposes of this opinion that the motion for reconsideration
complied with the motion for reinstatement requirements of rule of civil
procedure 165a(3).  See Tex. R. Civ.
P. 165a(3).


[3]For unknown
reasons, the notice of appeal was first received in this court on February 17,
2012.